Given, O. J.
1 I. Plaintiff’s allegation that he had a judgment against John H. Pritchard;, and that execution thereon had been returned, “No property found,” being denied, the burden was on the plaintiff to prove these essential facts. The only evidence introduced to show that plaintiff had a judgment was the judgment docket, and to this the defendant objected, and his objections were overruled. Code, section 3784, requires that “all judgments and orders must be entered on the record of the court.” Section 288 requires the “proceedings of the court to be entered in the record book,” and provides for keeping a “judgment docket,” containing an “abstract of the judgment.” The record book is the best evidence of a judgment,, and it, or a certified transcript thereof, is alone admissible to show a judgment, where no foundation is laid for introducing secondary evidence. See Moore v. McKinley, 60 Iowa, 367; Case v. Plato, 54 Iowa, 64, Winter v. Goulthard, 94 Iowa, 312, and Balm v. Nunn, 63 Iowa, 645. A judicial record of this state may be proved by the production of the original or certified copy thereof. Code, section 4644.
The only evidence to show that John II. Pritchard was insolvent is this : “State of Iowa, Ida County. This writ came in my hands for service January 28, 1898. No property being found, this writ is returned unsatisfied. J. II. Gimmell.” If we may presume that this was an execution against John H. Pritchard, still it d'oes not appear to be returned by any one having authority to execute such writs. We may not infer that John H. Pritchard was insolvent because of the indebtedness that appears against him, as it is not shown that he had not property sufficient to pay his *425debts . It is certainly clear that the plaintiff failed to establish as a fact, by the proofs required, that he has a judgment against John H. Pritchard, or that John. H. Pritchard was insolvent.
3 II. There is no evidence of the alleged intent to hinder, delay, and defraud, unless it may be inferred from the consideration being inadequate. The consideration was the payment of the existing incumbrance, which at the time of the conveyance amounted to over $3,600, exclusive of interest. John H. Pritchard gives the value of the land as $3,200, and in this he is confirmed by the fact that defendant purchased the second mortgage at a discount of $145, and plaintiff refused a third mortgage to secure-his debt. We think it clear that the incumbrances more than equalled the value of the land, and therefore no intent to-defraud is shown. See Goddard v. Guittar, 80 Iowa, 129; Aultman v. Heiney, 59 Iowa, 654. For the reasons stated,, the decree is reversed.